Case: 15-11236      Document: 00513752843         Page: 1    Date Filed: 11/09/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-11236
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         November 9, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff–Appellee,

versus

ROBERT TAYLOR, Also Known as Smutty,

                                                 Defendant–Appellant.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:06-CR-23-9




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Robert Taylor, federal prisoner # 34588-177, convicted of possession with
intent to distribute more than 50 grams of cocaine base, appeals the denial of
his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) based on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11236    Document: 00513752843     Page: 2   Date Filed: 11/09/2016


                                 No. 15-11236

Amendment 782 to the Sentencing Guidelines and the denial of his motion for
reconsideration. Taylor claims that a sentence reduction was warranted be-
cause his prison-rule violations for having excess stamps and not showing up
for an assignment were non-violent; he was punished adequately for breaking
those rules; he is no longer in a gang; he is older and wiser; he is a peaceful
person; and his post-sentencing conduct was positive.

      We review for abuse of discretion the decision whether to reduce a sen-
tence under § 3582(c)(2). See United States v. Evans, 587 F.3d 667, 672 (5th
Cir. 2009). When considering a § 3582(c)(2) motion, the district court is to con-
duct a two-step analysis. Dillon v. United States, 560 U.S. 817, 826 (2010). It
first must decide whether the defendant is eligible for a reduction under
U.S.S.G. § 1B1.10. Id. at 827. If so, the court must “consider any applicable
[18 U.S.C.] § 3553(a) factors and determine whether, in its discretion,” a
reduction is warranted under the facts of the case. Id.

      The district court implicitly found that Taylor was eligible for the reduc-
tion. The court then exercised its discretion to deny the motion based on Tay-
lor’s offense conduct, relevant conduct, post-sentencing conduct, and gang affil-
iation. Taylor’s contention that the court did not properly balance the sentenc-
ing factors is insufficient to show abuse of discretion. See United States v.
Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995); see also Evans, 587 F.3d at 672.

      Taylor’s motion for reconsideration was untimely, unauthorized, and
without a jurisdictional basis. See United States v. Early, 27 F.3d 140, 141–42
(5th Cir. 1994); United States v. Miramontez, 995 F.2d 56, 58 n.2 (5th Cir.
1993); FED. R. APP. P. 4(b)(1)(A). We affirm the denial of that motion on this
alternative basis. See Early, 27 F.3d at 141–42.

      AFFIRMED.



                                       2